Martin, C. J.
(concurring specially). I entertain much doubt of the correctness of the decision of the majority as expressed in the first point of the syllabus. Heretofore the distinction between municipal corporations and quasi corporations has always been maintained by this Court. Beach v. Leahy, Treasurer, 11 Kan. 23, 28, 29 ; Eikenberry v. The Township of Bazaar, 22 id. 556, 561; Comm’rs of Marion Co. v. Riggs, 24 id. 255, 258; Freeland v. Stillman, 49 id. 197, 207. The title of this act is restrictive ; and following the plain course of reasoning pursued by Mr. Justice *249Johnston in Freeland v. Stillman, supra, it would seem that the inclusion in the title of certain quasi corporations is inconsistent with the contention that another class of the same kind not mentioned is included in the phrase “municipal corporations.” An act of the Legislature should not, however, be held unconstitutional upon a mere doubt, but only when it cannot be supported upon any fair and legitimate line of argument ; and this consideration is strengthened by the long time that this act has remained unchallenged on our statute books, and the important rights supposed to have accrued under it and which should not be disturbed except for weighty reasons. I am therefore constrained to yield my assent, although other statutes have been upon slighter grounds condemned by this Court as enacted in violation of section 16 of article 2 of the Constitution.
In the second point of the syllabus I fully concur.